DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 8/12/2021. As directed by the amendment, claims 2-19 were amended, claims 1 and 21-26 were cancelled, new claim 27 was added. Thus, claims 2-20 and 27 are presently pending in this application
Claims 2-20 and 27 are allowed based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Pierre Van Rysselberghe on 9/21/2021. 

The application has been amended as follows:



In Claim 18, line 2, the limitation “first placement indicator and the second placement” has been changed to --first grip placement indicator and the second grip placement--.

In Claim 19, line 2, the limitation “first placement” has been changed to --first grip placement--. 

In Claim 20, line 2, the limitation “first placement” has been changed to --first grip placement--.

In Claim 27, lines 1-2, the limitation “the adjustment” has been changed to --the one or more adjustment--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Lea (3,046,978), Myklebust (2008/0314386) and Kim (2013/0180527) do not specifically disclose the claimed apparatus as presented in the claims 2-20 and 27. 
Lea discloses a manual resuscitator regulating system (system shown in figs. 1-4 in the embodiment of fig. 6 without 48 and 50, see Col 3, lines 70-75 and Col 3, lines 1-3) comprising: a compressible chamber (16, fig. 1, Col 2, lines 7-18) having a flexible 
Myklebust discloses a manual resuscitator regulating system (10 shown in fig. 2A and fig. 1, wherein V3 is omitted, see paragraphs 0021 and 0024, Myklebust discloses in paragraph 0001 that the device is used for providing emergency oxygen, therefore, it can be used as a manual resuscitator) comprising: a gas containing compressible chamber (11, figs. 1-2A, paragraphs 0019 and 0009, Myklebust discloses that the self-inflating bag 11 is compressed to produce outgoing flow) having a flexible wall (wall forming chamber 11, see figs. 1 and 2A); an intake assembly (assembly at the end of 11 holding V4 comprising 51, fig. 2A, paragraph 0024, Myklebust discloses that the openings or holes can be set to allow air to pass through, this allows the size of the holes to be selected/modified which would permit air flow into chamber at a pre-set in 
Kim teaches a manual resuscitator (resuscitator shown in fig. 6, paragraphs 0003 and 0040-0049) comprising a flexible wall (wall forming 20, see fig. 6) having a first grip placement indicator and a second grip placement indicator (see 60 at the top and bottom, fig. 6, paragraphs 0074-0079, Kim discloses two boundary lines 60 are printed to indicate positions for the fingers) configured to guide a user where to compress a chamber (20, fig. 6) to permit a pre-set volume of gas to flow out of the chamber (see paragraphs 0043 and 0046, there is a one way valve, whatever air is allowed to let through the one way valve would be preset by the designer/manufacturer), wherein outtake assembly (40 having a valve, see fig. 6 and paragraph 0046) attached to the chamber and configured to permit a pre-set volume of air to flow out of the chamber when the chamber is properly gripped on the grip placement indicators, and manually compressed to a point where portions of the flexible wall associated with the first and second grip placement indicators are in contact (see figs. 7 and 8). 
However, Lea, Myklebust and Kim fail to disclose the combination of the manual resuscitator regulating system with a compressible chamber, an intake assembly, an outtake assembly, first grip placement indicator being configured to deliver a first pre-set volume of air to a first patient, second grip placement indicator being configured to deliver a second pre-set volume of air to a second patient, wherein the intake comprises 
Therefore, claims 2-20 and 27 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785